Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 04/7/22 have been fully considered but they are not persuasive. The Remarks appear to concede the rejection to claim 4 however the claim has not been cancelled. Therefore, the rejection remains. 
In the prior art the Remarks note some of the drawings of Eckroad do not show the particular hardware configurations. However detailed drawings of each configuration are not required by the prior art to teach a claim limitation, description in the specification is sufficient. The Remarks allege Eckroad fails to teach the amended claim in 3 deficiencies. The first Applicant alleges the teachings of Eckroad does not teach compensation of the commercial power system. In response, Eckroad explicitly states compensating in paragraph 0089, 77, 92-93 for moderate fluctuations. The second Applicant alleges Eckroad is vague to an abnormality being greater then a threshold. Eckroad explicitly states an upper and lower threshold in paragraph 0088. The +/- symbols show the upper and lower bands. Third Applicant alleges Eckroad does not teach both system abnormality less than system abnormality tolerance and less than tolerance of the power supply unit and the essential load. Eckroad explicitly  teaches island mode where the switch is open during the abnormality is greater than the tolerance or threshold (paragraph 0106). Therefore, Eckroad teaches each of the claim limitations.
	The Remarks similarly allege Nguyen does not teach a hardware diagram. However, the illustrations in Applicant’s disclosure are not hardware diagrams rather are merely block diagrams, which presumably contain hardware. It is unclear what level of detail Applicant requires by the prior art however no hardware diagram is required to render obvious the claim limitations. The Remarks allege no reference teach a controller being able to control a power supply unit to preform compensation. However, Nguyen when conditions are outside of the acceptable range compensating (col. 9 and 10 frequency shifting or isolating a load from a source). Therefore, the rejection has been maintained.

Claim Rejections - 35 USC § 112

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “includes at least one” when listing the abnormality which may be detected. However, if only one of the listed abnormalities is detected plural signal are not output in parallel each corresponding to a different one since there would be only one. Therefore, the claim is unclear. It is unclear if a parallel output is required by the claim or merely optional limitation which occurs when multiple abnormalities are detected or required by the claim. If Applicant intends to limit the claim to require a parallel output more than one system abnormality must be required to be detected by the claim.
	Claim 1 further recites “keep detecting any system abnormality of the plurality of system abnormalities in response to the detected system abnormality being below a corresponding system abnormality threshold as the open switch is closed”. However, detecting the system abnormality has not yet been set forth in the claim. Therefore, it is unclear how a continued operation is required when and initial detection has not been claimed.
	
Claim 4 recites a generator already recited in claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eckroad et al. US 20050012395 in view of Deng et al. (US 20050105229).
With respect to claims 1, 4 and 7 Eckroad teaches an uninterruptable power supply device that is provided between a commercial power system (112) and an essential load (130) and provides alternating current power (AC power supplied to load) to the essential load, the uninterruptable power supply device comprising: a power supply unit (150) comprising a power converter (151) and a storage battery (116) connected to a power line (see line connected to load) for supplying power from the commercial power system to the essential load; an open switch (156) provided on the power line closer to the commercial power system side than (see Fig. 2) the power supply unit and configured to open or close (see switch operation paragraph 0008) the power line; 
a system abnormality detection unit (see control system not shown paragraph 0008) configured to detect one of a system abnormality of a voltage imbalance, and a flicker (see maintaining of narrow band paragraph 0088 and compensation of voltage fluctuations paragraph 0089) or phase fluctuation (paragraph 0091) in addition to at least voltage drop comprising instantaneous voltage drop (grid outage, or sag paragraph 0106) occurring closer on the commercial power system side than the open switch so as to output signals each corresponding to a different abnormality (indication of each type of event; 
a control unit (control system not shown in Fig. 2) configured to receive the signal outputs and based on the plurality of signal outputs and configured to: keep detecting (detection during standby mode of operation) any system abnormality of the plurality of system abnormalities in response to the detected system abnormality being below a corresponding system abnormality threshold (during normal grid operations) as the open switch is closed, perform a compensation (paragraph 0089 for example) for the commercial power system in response to the detected system abnormality being equal or greater than the corresponding system abnormality threshold (see keeping supply with band threshold paragraph 0088), and open the open switch (paragraph 0106) in response to the detected system abnormality being equal or greater than a tolerance of the essential load (load voltage band paragraph 0088) or a tolerance of the power supply unit (operating envelop paragraph 0108); and a generator (152) connected to the power line apart from the power supply unit, configured to provide power to the essential load. Eckroad does not teach the output signal are in parallel. Deng for example teaches the known use of a parallel sensors (see parallel lines input to 122 and/or parallel inputs to OR gates 132 and 182. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Eckroad to use parallel signals, if in fact parallel signals are not taught in Eckroad for the benefit of fast and reliable detection of abnormal operations.
With respect to claim 2 Eckroad teaches performing a compensation operation (supplying of backup power) for the system abnormality when the system abnormality detected by the system abnormality detection unit. Eckroad does not compare the tolerance of abnormality with the open state and closed state of the open switch. Battery power system are known to have low power variations of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Eckroad have a lower tolerance limit during power draw from the battery in order to reduce excessive switching.
With respect to claim 3 Eckroad teaches wherein the control unit is connected to the open switch and the power supply unit and causes the power supply unit to perform a compensation operation (paragraph 0089) for the system abnormality resulting in overcurrent caused by a phase jumping (see controlling and compensating for phase angle paragraph 0091, 94) of the commercial power system when the system abnormality detected by the system abnormality detection unit is equal to or greater than a predetermined threshold in which the degree of abnormality is less than the tolerance of the essential load or the power supply unit against the system abnormality.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eckroad et al. US 20050012395 in view of Deng in view of Nguyen et al. (US 7,262,520).
With respect to claims 5-6 Eckroad teaches the use of a sensor however does not teach the use of transformer. Nguyen teaches a voltage detecting unit connected to a transformer (col. 9 line 10). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Eckroad to try a transformer for the predictable result of safely measuring the power line.
Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 7,262,520) in view of Eckroad et al. (US 20050012395) in view of Guo et al. (US 20200059111)
With respect to claims 1, 4 and 7 Nguyen teaches an uninterruptable power supply device that is provided between a commercial power system (420) and an essential load (410) and provides alternating-current power to the essential load, the uninterruptable power supply device comprising: a power supply unit (430) comprising connected to a power line (see power line(s) seen in Fig. 4 connecting to load) for supplying power from the commercial power system to the essential load; open switch (circuit isolator) provided on the power line closer (circuit isolator is directly adjacent power grid and an additional path is required to connection to the power supply 430) to the commercial power system side than the power supply unit and configured to open or close the power line; a system abnormality detection unit (formed with sensors and detector of 440) configured to detect a system abnormality which is at least one of voltage rise, phase fluctuation (see phase discriminator Fig. 4), voltage imbalance (voltage error detector Fig. 4), and in addition to at least one of frequency fluctuation (see frequency detector 470) and voltage drop comprising instantaneous voltage drop (497) occurring closer on the commercial power system side than the open switch; a control unit (see 440 and 460) configured to open the open switch (col. 9 lines 20-25) when the detected system abnormality is equal to or greater than tolerance (see acceptable range col. 1 lines 50-55) of the essential load or the power supply unit against the system abnormality (see output side of the range col. 9 lines 15-35), and provide alternating-current power (output from generator) from the power supply unit to the essential load (410). Nguyen teaches Application No.: 17/053,790 corresponding system abnormality threshold (see output side of the range col. 9 lines 15-35) as the open switch is closed, perform a compensation for the commercial power system in response to the detected system abnormality being equal or greater than the corresponding system abnormality threshold, and open the open switch (col. 9 lines 20-25) in response to the detected system abnormality being equal or greater than a tolerance of the essential load (col. 6 line 10) or a tolerance of the power supply unit (col. 8 line 10-20). Nguyen does not teach the power supply comprises a power converter and a storage battery. A battery and is a known alternative a generator. Eckroad teaches the known use of a battery (116) and converter (154) in power supply unit (150). Eckroad further teaches the known connection of a generator (152) spaced apart from (see Fig. 2) the power supply unit connected between the load and the switch closer to the load than the power unit. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Nguyen to include the use of a battery based power unit and generator as a known alternative to a generator for the benefit of faster power supply and long term support (paragraph 0014-15 Eckroad). Nguyen however does not teach the outputs form signals are configured in parallel. Guo teaches the known use of a parallel outputs (output from each monitoring unit seen in Fig. 4 to alarm/switch). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Nguyen to include the use of a parallel output for the benefit of fast and reliable detection of abnormal operations.
With respect to claim 2 Nguyen teaches performing a compensation operation (supplying of backup power) for the system abnormality when the system abnormality detected by the system abnormality detection unit is greater than a predetermined threshold in which the degree of abnormality is similar the tolerance of the essential load or the power supply unit against the system abnormality. Nguyen does not compare the degree of abnormality with the open state and closed state of the open switch. Battery power system are known to have low power variations. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Nguyen have a lower tolerance limit during power draw from the battery in order to reduce excessive switching.
With respect to claims 5-6 Nguyen teaches a voltage detecting unit connected to a transformer (col. 9 line 10) and the system abnormality detection unit and configured to detect a voltage of the commercial power system and output the voltage to a plurality of modules of the system abnormality detection unit as each of the plurality of modules of the system abnormality detection unit output a different one of the plurality of signal outputs.
With respect to claim 7 Nguyen teaches the control unit is configured to perform a compensation (col. 9 and 10 frequency shifting or isolating a load from a source) for the commercial power system in response to the detected system abnormality being equal or greater than the corresponding system abnormality threshold. Nguyen teaches the known use of a selecting abnormality thresholds based on the tolerance of the load (col. 6 line 10) below the tolerance of the essential load and the tolerance of the power supply unit (col. 8 lines 10-20).
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eckroad et al. US 20050012395 in view of Guo et al. (US 20200059111).
With respect to claims 1, 4 and 7 Eckroad teaches an uninterruptable power supply device that is provided between a commercial power system (112) and an essential load (130) and provides alternating current power (AC power supplied to load) to the essential load, the uninterruptable power supply device comprising: a power supply unit (150) comprising a power converter (151) and a storage battery (116) connected to a power line (see line connected to load) for supplying power from the commercial power system to the essential load; an open switch (156) provided on the power line closer to the commercial power system side than (see Fig. 2) the power supply unit and configured to open or close (see switch operation paragraph 0008) the power line; 
a system abnormality detection unit (see control system not shown paragraph 0008) configured to detect one of a system abnormality of a voltage imbalance, and a flicker (see maintaining of narrow band paragraph 0088 and compensation of voltage fluctuations paragraph 0089) or phase fluctuation (paragraph 0091) in addition to at least voltage drop comprising instantaneous voltage drop (grid outage, or sag paragraph 0106) occurring closer on the commercial power system side than the open switch so as to output signals each corresponding to a different abnormality (indication of each type of event; 
a control unit (control system not shown in Fig. 2) configured to receive the signal outputs and based on the plurality of signal outputs and configured to: keep detecting (detection during standby mode of operation) any system abnormality of the plurality of system abnormalities in response to the detected system abnormality being below a corresponding system abnormality threshold (during normal grid operations) as the open switch is closed, perform a compensation (paragraph 0089 for example) for the commercial power system in response to the detected system abnormality being equal or greater than the corresponding system abnormality threshold (see keeping supply with band threshold paragraph 0088), and open the open switch (paragraph 0106) in response to the detected system abnormality being equal or greater than a tolerance of the load (see load voltage range); and a generator (152) connected to the power line apart from the power supply unit, configured to provide power to the essential load. Eckroad does not teach the output signal are in parallel. Guo for example teaches the known use of a parallel sensors (output from each monitoring unit seen in Fig. 4 to alarm/switch). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Eckroad to use parallel signals, if in fact parallel signals are not taught in Eckroad for the benefit of fast and reliable detection of abnormal operations.
With respect to claim 2 Eckroad teaches performing a compensation operation (supplying of backup power) for the system abnormality when the system abnormality detected by the system abnormality detection unit. Eckroad does not compare the tolerance of abnormality with the open state and closed state of the open switch. Battery power system are known to have low power variations of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Eckroad have a lower tolerance limit during power draw from the battery in order to reduce excessive switching.
With respect to claim 3 Eckroad teaches wherein the control unit is connected to the open switch and the power supply unit and causes the power supply unit to perform a compensation operation (paragraph 0089) for the system abnormality resulting in overcurrent caused by a phase jumping (see controlling and compensating for phase angle paragraph 0091, 94) of the commercial power system when the system abnormality detected by the system abnormality detection unit is equal to or greater than a predetermined threshold in which the degree of abnormality is less than the tolerance of the essential load or the power supply unit against the system abnormality.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eckroad et al. US 20050012395 in view of Guo in view of Nguyen et al. (US 7,262,520).
With respect to claims 5-6 Eckroad teaches the use of a sensor however does not teach the use of transformer. Nguyen teaches a voltage detecting unit connected to a transformer (col. 9 line 10). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Eckroad to try a transformer for the predictable result of safely measuring the power line.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 7,262,520) in view of Wang (20130241291) in view of Oki (US 20060125448).
With respect to claim 3 Nguyen teaches perform a compensation operation (supplying of backup power) for the system abnormality when the system abnormality detected by the system abnormality detection unit is greater than a predetermined threshold (acceptable range) in which the degree of abnormality is less than the tolerance of the essential load or the power supply unit against the system abnormality. Oki teaches the know use of a compensating (see suppling power when excess demand is present) in which the degree of abnormality is less than the tolerance of the essential load or the power supply unit against the system abnormality. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Nguyen to include a compensation in order to allow the system to ride through temporary peak demand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836